Appeal by the People from an order of the County Court of Kings County insofar as it dismisses certain counts of indictments 1996/1947, 2009/1947, and 2010/1947 as against this respondent. Order modified on the law by inserting a provision denying the motion to dismiss as to counts 1, 3, 5, 7, 9, 11, 13, and 22 of indictment 1996/1947; by inserting a provision denying the motion as to counts 1, 5 and 6 of indictment 2009/1947; and by inserting a provision denying the motion as to count 2 of indictment 2010/1947. As so *795modified, the order, insofar as appealed from, is affirmed. Count 1 of indictment 1996/1947 charges a conspiracy between this respondent, an unlicensed solicitor of bail bonds, and three licensed agents (Camen, Newman and Cowen) of a professional bondsman, to violate section 331 of the Insurance Law. Count 1 of indictment 2009/1947 charges a conspiracy between this respondent and the two licensed agents, Newman and Cowen, to violate section 331 of the Insurance Law. The remaining counts of all the indictments charge respondent with a substantive violation of section 331 of the Insurance Law. Had respondent’s name appeared in connection with the bail bond signs in and above the windows of the office of which he was in sole charge, it would have been solicitation. (See People v. Rdbinowitg, ante, p. 793, decided herewith.) The substitution of respondent’s office and home telephone numbers, and home address in connection with the signs, can have no different effect. It was error to dismiss the counts of the indictments mentioned for the reasons stated in People v. Rdbinowitg (ante, p. 793, decided herewith). Nolan, P. J., Carswell, Johnston, Adel and Wenzel, JJ., concur. [196 Misc. 304.]